Citation Nr: 1815623	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-32 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether B., may be recognized as the Veteran's child for Department of Veterans Affairs purposes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from February 1981 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 determination of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which found that B., was not the Veteran's child for VA purposes.  The Veteran appeared at a June 2017 hearing before the undersigned Veterans Law Judge at the RO.  The hearing transcript is of record.  


FINDING OF FACT

B., is over the age of 23 and has not been shown to have become permanently incapable of self-support prior to attaining 18.  


CONCLUSION OF LAW

B., may not be recognized as the Veteran's child for VA purposes.  38 U.S.C. § 101 (2012); 38 C.F.R. § 3.57 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that B., should be recognized as her child for purposes of payment of VA disability compensation benefits.  

The term "child" for VA purposes denotes an individual who is either under the age of 18; is unmarried, over the age of 18, and became permanently incapable of self-support prior to attaining 18; or is unmarried, over the age of 18 but not over the age of 23, and was pursuing a course of instruction at the time of the payee's death.  38 U.S.C. § 101 (2012); 38 C.F.R. § 3.57 (2017).  

B.'s birth certificate states that she was born in 1991.  At the June 2017 Board hearing, the Veteran acknowledged that B., was 26 years old; had graduated from high school; and attended college.  

B., is over the age of 23.  There is no documentation or other evidence of record showing that B., became permanently incapable of self-support prior to attaining 18.  Therefore, the Board concludes that B., may not be recognized as the Veteran's child for VA purposes.  


ORDER

As B., may not be recognized as the Veteran's child for VA purposes, the benefits sought on appeal are denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


